218 U.S. 159 (1910)
ROACH, SECRETARY OF STATE OF THE STATE OF MISSOURI,
v.
ATCHISON, TOPEKA AND SANTA FE RAILWAY COMPANY.[1]
No. 151.
Supreme Court of United States.
Argued April 14, 1910.
Decided May 31, 1910.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF MISSOURI.
Mr. James T. Blair, with whom Mr. Elliott W. Major, *160 Attorney General of the State of Missouri, and Mr. Charles G. Revelle were on the brief, for appellants.[1]
Mr. M.A. Low, with whom Mr. E.C. Lindley was on the brief, for appellees in No. 150.[1]
Mr. Gardiner Lathrop, with whom Mr. Robert Dunlap, Mr. Thomas R. Morrow and Mr. James P. Gilmore were on the brief, for appellee in No. 151.[1]
MR. JUSTICE DAY delivered the opinion of the court.
This case was argued at the same time with No. 150, and involves the validity of the statute of March 13, 1907. The case was also decided upon demurrer to the bill. The allegations of the bill and supplemental bill showed that the Atchison, Topeka and Santa Fe Railway Company was within the State of Missouri in compliance with its laws; that it had acquired a large amount of property therein; that, being a foreign corporation, it had removed suits from a State to the Federal court, and the company averred that for that reason its right to do business in the State of Missouri was about to be revoked by the action of the secretary of state. This case comes within the principles just laid down in No. 150, and the decree of the Circuit Court is affirmed.
Affirmed.
THE CHIEF JUSTICE concurs in the result.
NOTES
[1]  Original docket title Swanger, Secretary of State, etc., v. Atchison, Topeka & Santa Fe Railway Company; on December 9, 1909, Roach, Secretary of State, was substituted as plaintiff in error.
[1]  See abstracts of arguments in preceding case with which this was argued simultaneously.